[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________          FILED
                                                U.S. COURT OF APPEALS
                             No. 10-10188         ELEVENTH CIRCUIT
                                                      JUNE 29, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                 D. C. Docket No. 9:04-cr-80112-DMM-3

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

THOMAS NERVIL,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 29, 2010)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Thomas Nervil appeals his sentence of six months of imprisonment for

violating a term of his supervised release. 18 U.S.C. § 3583(e)(3). Nervil argues

that his sentence is unreasonable. We affirm.

      In 2004, Nervil pleaded guilty to conspiring to commit bank robbery, 18

U.S.C. §§ 371, 2113(a), (d), and bank robbery, 18 U.S.C. §§ 2113(a), (d), and

received a sentence of 36 months of imprisonment and five years of supervised

release. In March 2009, the district court found that Nervil violated a condition of

his supervised release when he battered his girlfriend by strangling her. The

district court revoked Nervil’s supervised release and sentenced him to time served

and four years of supervised release, with the condition that Nervil complete a

domestic intervention program.

      In November 2009, the government petitioned to revoke Nervil’s supervised

release for failing to participate in the intervention program. According to the

petition, Nervil failed to attend five counseling sessions at the Dade Family

Counseling Service. The advisory guideline range provided a sentence of three to

nine months of imprisonment.

      At the revocation hearing, the government recounted Nervil’s criminal

history and the lenient sentences he had received previously. The government

requested that the district court sentence Nervil to eight months of imprisonment



                                          2
because Nervil had “resisted treatment” and “denied any wrongdoing,” missed

counseling after he began promoting local recording artists, and failed to submit

documents required to obtain approval for his travel. Nervil admitted violating a

condition of his supervised release, and he requested a sentence “at the low end of

the guideline range.” Nervil argued that he had attended 17 counseling sessions,

had missed one session because of work, and had otherwise complied with the

terms of his release. The district court asked why Nervil had missed his sessions,

and Nervil responded that he could not “afford” the sessions.

      Raul Vidal of the Dade County Family Counseling Service testified at the

revocation hearing. Vidal stated that Nervil had incurred about $170 in past due

fees and the Service later reduced Nervil’s counseling fee to $20 per session, after

which “he continued to miss sessions.” Vidal opined that Nervil’s finances were

“not the reason that he stopped going” to counseling.

      The district court found that Nervil had “violated the terms and conditions of

supervised release and revoke[d] the period of supervised release.” The district

court sentenced Nervil to six months of imprisonment and four years of supervised

release. The district court ordered that “[a]ll other conditions” imposed at his

previous revocation proceeding were to “remain in effect.”

      Nervil argues that the district court failed to consider all factors relevant to



                                           3
his sentence and imposed a greater sentence than necessary, but the district court

was familiar with the circumstances of Nervil’s case and imposed a reasonable

sentence. The district court expressed concern that Nervil had failed to “take [the

condition of his supervised release] as seriously as [he] should have” and found

that Nervil’s “explanations” for failing to attend counseling were “[in]sufficient.”

After it “carefully considered the statements of all parties and the information

contained in the violation report,” the district court concluded that a term of

imprisonment followed by supervised release in which Nervil completed a

domestic counseling program was necessary to impress Nervil about the need to

comply with the law, deter Nervil from similar misconduct, and address Nervil’s

violent tendencies. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(A)–(B), (a)(2)(D). The

district court did not abuse its discretion by imposing a sentence in the middle of

the advisory guideline range.

      Nervil’s sentence is AFFIRMED.




                                           4